[Cite as State v. Barrett, 2022-Ohio-4017.]




                          IN THE COURT OF APPEALS OF OHIO
                              SIXTH APPELLATE DISTRICT
                                   WOOD COUNTY


State of Ohio                                       Court of Appeals No. WD-22-015

      Appellee                                      Trial Court No. 2021CR0024

v.

Jacob A. Barrett                                    DECISION AND JUDGMENT

      Appellant                                     Decided: November 10, 2022

                                                *****

      Appellant, Jacob Barrett, appeals the February 7, 2022 judgment of the Wood

County Court of Common Pleas, sentencing him 11 months in prison for forgery in

violation of R.C. 2913.31(A)(3) and (C)(1)(b). We sua sponte place this matter on the

accelerated calendar pursuant to App.R. 11.1(A), and this judgment entry is not an

opinion of the court. See S.Ct.R.Rep.Op.3.1; App.R. 11.1(E); 6th Dist.Loc.App.R. 12.

For the following reasons, we affirm.

        Appellant raises a single assignment of error:

                Simply because Appellant served a prior prison sentence, the

      imposition of 11 months of prison for this case was an abuse of discretion.
       Appellant acknowledges that he previously served a prison term, and therefore the

trial court had discretion to sentence him to prison under R.C. 2929.13(B)(1)(b)(ix). In

challenging his sentence, appellant argues the trial court failed to fully consider the

factors under R.C. 2929.12 regarding physical harm or mental injury to the victim.

Appellant had a relationship with the victim in this case, and after committing the offense

to support his drug habit, appellant voluntarily sought treatment.

       As this court has repeatedly recognized, “R.C. 2953.08(G)(2) does not permit an

‘appellate court to independently weigh the evidence in the record and substitute its

judgment for that of the trial court concerning the sentence that best reflects compliance

with R.C. 2929.11 and 2929.12.’” State v. Bowles, 2021-Ohio-4401, 181 N.E.3d 1226, ¶

7 (6th Dist.), quoting State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d

649, ¶ 42. Furthermore, challenges based solely on a trial court’s consideration of R.C.

2929.11 and 2929.12 factors may be summarily denied. Bowles at ¶ 8, citing State v.

Toles, 166 Ohio St.3d 397, 2021-Ohio-3531, 186 N.E.3d 784, ¶ 1.

       Consistent with our precedent, we summarily reject appellant’s claim of error by

the trial court in its consideration of factors under R.C. 2929.12. Appellant’s sole

assignment of error, accordingly, is not well-taken, and the judgment of the Wood

County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of the

appeal pursuant to App.R. 24.




2.
                                                                           State of Ohio v.
                                                                          Jacob A. Barrett
                                                                     C.A. No. WD-22-015




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       ____________________________
                                                          JUDGE
Gene A. Zmuda, J.
                                               ____________________________
Myron C. Duhart, P.J.                                     JUDGE
CONCUR.
                                               ____________________________
                                                          JUDGE




3.